Case 8:19-cv-00835-JVS-DFM Document 231 Filed 11/04/20 Page 1 of 3 Page ID #:12579
   Case 8:19-cv-00835-JVS-DFM Document 231 Filed 11/04/20 Page 2 of 3 Page ID #:12580

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

           A. The Documents Are Single Purpose

       For many of the reasons set out in the Order, I find that the documents at issue are single
purpose because they were prepared “exclusively in anticipation of litigation.” Significantly, the
documents were created on April 6 and 7, 2019, after Flexicare had received a notice letter and
retained counsel, and a week before Flexicare’s lawyers in the US and UK sent substantive
responses to FPH’s infringement allegations. The documents discuss preliminary and rudimentary
testing that, given the circumstances, was performed as a direct result of FPH’s infringement
allegations. See Dolby, 402 F.Supp.3d at 869 (concluding that work-product protection applied to
documents that contained indications that they were prepared in direct response to the subject
matter of the lawsuit). The documents reference a Flexicare attorney and state that “we can
discuss this internally before communicating to the attorneys.” The documents also discuss
strategy, as well as issues that could arise in patent litigation with FPH, such as prior art.

       During the hearing, FPH made the non-controversial point that a notice letter alone does
not create a reasonable anticipation of litigation. But as set out above, FPH sent cease-and-desist
letters to Flexicare in the US and UK and to its US distributor less than four weeks before the
creation of the documents in question. The letters alleged Flexicare infringed FPH’s patents and
instructed Flexicare to cease all infringing activities or face litigation. True to its word, FPH did
file suit less than a month after the documents were created.

       It is also not clear to me what independent non-litigation purpose would have prompted the
documents’ creation in the same or substantially similar form. FPH argued in its supplemental
briefing that Flexicare had previously performed the same type of water absorption testing. But
Flexicare’s 2016 testing concerned whether its products met minimum absorption requirements
stated on the product data sheet, see Suppl. Wentzel. Decl., Ex. 9 at 5-7, not if they transmitted
water vapor without allowing the transmission of liquid water, at issue in this litigation, see Sauer
Decl., Exs. F, J. That Flexicare, like all medical equipment manufacturers, performs routine
product testing does preclude it from asserting work product protection for experiments done in
response to allegations of infringement.

       Comparisons to cases involving dual purpose documents is instructive. For example, in
Torf, 357 F.3d at 907, certain documents were dual purpose because they were prepared at the
behest of an EPA information request. In Richey, 632 F.3d at 569, an appraisal report served a
dual purpose because it was submitted as a part of a tax return. See also Tri State Generation and
Transmission Assoc. v. Mitsubishi Int’l Corp., 2016 WL 3854455, at *2 (D. Ari. July 15, 2016)
(finding report to be a “dual purpose document” because “following any industrial accident, it can
be expected that designated personnel will conduct investigations, not only out of a concern for
future litigation, but to prevent reoccurrences and to improve safety and efficiency in the facility”)
(citation omitted). Here, by contrast, there is no obvious catalyst to the creation of the documents
besides the threat of imminent patent litigation.


CV-90 (12/02)                             CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                             Page 2 of 3
   Case 8:19-cv-00835-JVS-DFM Document 231 Filed 11/04/20 Page 3 of 3 Page ID #:12581

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

        It is not lost on me that but for the reference to “Andrew,” no attorneys appear to be
involved in the communications or testing. But as explained previously, attorney involvement is
not a precondition for work-product protection, so long as the materials are created in anticipation
of litigation. Indeed, by distinguishing between a party and its attorney and applying its protection
to documents prepared by either group, Rule 23(b)(3) makes clear that documents prepared
without attorney involvement can be protected work product.

           B. Work Product Applies Even if the Documents Are Dual Purpose

      Assuming the documents are “dual purpose,” Judge Selna has asked me to consider the
second prong of the “because of,” test, which examines whether the documents “would not have
been created in substantially similar form but for the prospect of that litigation.” Torf, 357 F.3d at
908.

       I conclude that the answer to that question is no. Again, timing is everything. The
documents were created after Flexicare had received a notice letter and retained counsel, and a
week before Flexicare’s lawyers sent substantive responses to FPH’s infringement allegations. The
subject matter of the responses generally tracks the subject matter of the documents, even though
the responses were ultimately dissimilar in content. Additionally, the documents indicate that the
purpose which permeated the creation of the internal communications was defending against
FPH’s legal claim. The documents show that once the notice letter was received, Flexicare
executives set about performing rudimentary and preliminary testing in order to develop responses
against FPH’s claims of infringement. There is no reason why Flexicare would have created the
documents in the same or substantially similar form in the normal course of business, but for the
anticipation of litigation. See Torf, 357 F.3d at 910 (“The documents are entitled to work product
protection because, taking into account the facts surrounding their creation, their litigation
purpose so permeates any non-litigation purpose that the two purposes cannot be discretely
separated from the factual nexus as a whole.”); In re: Bard Ivc Filters Prod. Liab. Litig., No. 2641,
2016 WL 537587, at *3 (D. Ariz. Feb. 11, 2016) (finding that dual purpose report was entitled to
work product protection because, among other things, it had a “broader focus” than evaluations
done in ordinary course of business).

    The documents are entitled to work product protection. FPH’s motion to compel is
DENIED.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                             Page 3 of 3
